Marian F. Penix, Judge, dissenting. The majority, in reversing the unanimous decision of the Commission, is granting a new hearing for the taking of new evidence. This evidence was available, but not submitted, prior to the rendition of the Commission’s Opinion. Both of the letters which claimant now wishes the Commission to consider as “new” evidence were received by the claimant’s attorney prior to a decision on his claim. Dr. Y. W. Au wrote a detailed letter on November 13, 1979 in which he indicated the claimant had been exposed to pesticide poisoning. On November 15, 1979 the claimant was examined by a Dr. Peters of Dallas. The physician stated he had been over-exposed to pesticides. The claimant’s appeal to the Full Commission was submitted on briefs November 21, 1979- The Full Commission denied and dismissed the claim on January 10, 1980. The briefs do not contain any of this evidence, though it was available at the time of submission. Further, the record does not indicate any request to the Commission to have a hearing for the purpose of introducing additional evidence. This is required by Rule 14. Introduction of Evidence. All oral evidence or documentary evidence shall be presented to the designated representative of the Commission at the initial hearing on a controverted claim, which evidence shall be stenographically reported. Each party shall present all evidence at the initial hearing. Further hearing for the purpose of introducing additional evidence will be granted only at the discretion of the hearing officer or Commission. A request for a hearing for the introduction of additional evidence must show the substance of the evidence desired to be presented. There is not even an attempt to comply with this rule. Likewise, a new hearing is not warranted under Rule 23. In any case, where good cause is shown, the Commission or Administrative Law Judge may permit deviation from these rules insofar as compliance therewith may be found to be impossible or impracticable. There is no evidence it was impracticable or impossible for the claimant to comply with these rules. How could it be impracticable or impossible to submit evidence which is in the possession of the claimant at the time of submission to the Commission? The majority indicates Ark. Stat. Ann. § 81-1326 authorizes the Commission to reconsider or rehear this claim. The precise words of this section allow reconsideration of “any compensation order, award or decision”, and after such reconsideration, the Commission “may make an order or award terminating, continuing, decreasing, or increasing for the future the compensation previously awarded.” Nowhere in this enumeration is the Commission given the power to reconsider or review a denial of benefits. Statutes which enumerate or list powers are limited in interpretation to these precise functions. The precise designation of these powers creates a presumption the Legislature intended no other power or right to be included. Cook v. Ark-Mo Power Corp, 209 Ark. 750, 192 S.W. 2d 210 (1946). Furthermore, there is a basic difference in the thrust of this statute and that now being given by the majority. The reconsideration of awards for the purpose of either terminating, continuing, decreasing or increasing an order or award deals with claims which have been deemed compensable. This statute is designed to create some flexibility with regard to an injured worker’s changing physical status. This section empowers the Commission to reevaluate a claimant’s condition or progress. If his condition has deteriorated to the point he is permanently and totally disabled, the Commission by its own motion or on that of an interested party may reconsider the previous award and may increase the award. This statute was not designed, nor does it envision, a constant application for reconsideration by claimants who have been denied benefits. Litigation must terminate at some point. I would deny a rehearing in this case. No new evidence is presented. This is not even a situation when due diligence could have produced the evidence. It was already in the possession of the claimant’s attorney. Therefore, I respectfully dissent.